PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/718,706
Filing Date: 18 Dec 2019
Appellant(s): ASML Netherlands B.V.



__________________
Colin Kreutzer
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 6/3/22.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 8/23/21 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 5-12, 15 and 16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhang (U.S. PG-PUB NO. 2017/0193680).
-Regarding claim 1, Zhang discloses an apparatus for automatically obtaining training images to train a machine learning model that improves image quality (imaging system 10, FIG. 1), the apparatus comprising: a memory (memory, paragraph 52); and at least one processor (processor, paragraph 52) coupled to the memory and configured to: analyze a plurality of patterns of data relating to a layout of a product to identify a plurality of training locations (locations, paragraph 116) to use in relation to training the machine learning model (model 104, FIG. 1, paragraph 72); obtain a first scanning image having a first quality for each of the plurality of training locations (low resolution images, paragraph 72);  10obtain a second scanning image having a second quality for each of the plurality of training locations, the second quality being higher than the first quality (high resolution images, paragraph 72); and use the first scanning image and the second scanning image to train the machine learning model (machine learning, paragraph 72).
-Regarding claim 2, Zhang further discloses the data is in a database (model 104, FIG. 1, paragraph 72).
-Regarding claim 5, Zhang further disclose the at least one processor is further configured to obtain more than one first scanning image having a first quality for each of the plurality of training locations (images 200, FIG. 2, paragraph 73).
-Regarding claim 6, Zhang further discloses the at least one processor is further configured to obtain more than one second scanning image having a second quality for each of the plurality of training locations (generating at least one additional high resolution image, paragraph 74).
-Regarding claim 7, Zhang further discloses the at least one processor is further configured to classify the plurality of patterns into a plurality of subsets of patterns (classifying, paragraph 115).
-Regarding claim 8, Zhang further discloses the at least one processor is further configured to extract a feature from the plurality of patterns (feature extraction, paragraph 78).
-Regarding claim 9, Zhang further discloses the extracted feature includes a shape, a size, a density, or a 35neighborhood layout (shape, paragraph 78).
-Regarding claim 10, Zhang further discloses the at least one processor is further configured to classify the plurality of patterns into a plurality of subsets of patterns based on the extracted feature (classifying, paragraph 115).
-Regarding claim 11, Zhang further discloses each subset of the plurality of subsets of patterns is 5associated with information relating to a location, a type, a shape, a size, a density or a neighborhood layout (shape, paragraph 78).
-Regarding claim 12, Zhang further discloses the at least one processor is further configured to identify the plurality of training locations based on a field of view, a local alignment point, or an auto-focus 10point (paragraph 89).
-Regarding claim 15, Zhang discloses a non-transitory computer readable medium storing a set of instructions that is executable by a controller of a device to cause the device (imaging system 10, FIG. 1) to perform a method comprising: analyzing a plurality of patterns of data relating to a layout of a product to identify a plurality of training locations (locations, paragraph 116) to use in relation to training the machine learning model (model 104, FIG. 1, paragraph 72);  25obtaining a first scanning image having a first quality for each of the plurality of training locations  (low resolution images, paragraph 72); obtaining a second scanning image having a second quality for each of the plurality of training locations, the second quality being higher than the first quality (high resolution images, paragraph 72); and using the first scanning image and the second scanning image to train the machine learning model (machine learning, paragraph 72).
-Regarding claim 16, Zhang discloses a method of automatically obtaining training images for use in training a machine learning model (imaging system 10, FIG. 1), the method comprising: analyzing a plurality of patterns of data relating to a layout of a product to identify a plurality of training locations (locations, paragraph 116) to use in relation to training the machine learning model (model 104, FIG. 1, paragraph 72); obtaining a first scanning image having a first quality for each of the plurality of training locations (low resolution images, paragraph 72); obtaining a second scanning image having a second quality for each of the plurality of training locations, the second quality being higher than the first quality (high resolution images, paragraph 72); and using the first scanning image and the second scanning image to train the machine learning model (machine learning, paragraph 72).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (U.S. PG-PUB NO. 2017/0193680) in view of Shtrom (U.S. PG-PUB NO. 2019/0377814).
-Regarding claim 3, Zhang is silent to teaching that 5the database is any one of a graphic database system (GDS), an Open Artwork System Interchange Standard, or a Caltech Intermediate Form. However, the claimed limitation is well known in the art as evidenced by Shtrom.
In the same field of endeavor, Shtrom teaches 5the database is any one of a graphic database system (GDS), an Open Artwork System Interchange Standard, or a Caltech Intermediate Form (paragraph 133).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Zhang with the teaching of Shtrom in order to use such encoded data to fabricate integrated circuits that include one or more of the circuits described herein.
-Regarding claim 4, the combination further discloses the GDS includes GDS formatted data or GDSII formatted 20data (Shtrom, paragraph 133).

Claim 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (U.S. PG-PUB NO. 2017/0193680) in view of Kulkarni (U.S. PG-PUB NO. 2014/0301630).
-Regarding claim 13, Zhang is silent to teaching that the at least one processor is further configured to determine a first scanning path including a first scan for obtaining the first scanning image, 15the first scanning path based on an overall scan area for the plurality of training locations. However, the claimed limitation is well known in the art as evidenced by Kulkarni.
In the same field of endeavor, Kulkarni teaches the at least one processor is further configured to determine a first scanning path including a first scan for obtaining the first image, 15the first scanning path based on an overall scan area for the plurality of training locations (Scanning, paragraph 21).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Zhang with the teaching of Kulkarni in order to efficiently discovering critical defects.
-Regarding 14, the combination further discloses the at least one processor is further configured to determine a second scanning path including a second scan for obtaining the second scanning image, the second scanning path based on an overall scan area for the plurality of training locations (Kulkarni, second tool, paragraph 22).

(2) Response to Argument
A. Appellant argues that Zhang is directed to using an already trained machine learning model – not for training the machine learning model and Zhang discloses that only the low resolution image is scanned.
The examiner respectfully disagrees. Zhang discloses the model is a machine learning model with ability to learn without being explicitly programmed and can teach themselves to grow and change when exposed to new data (paragraph 81). Zhang further discloses the systems are self-learning and trained rather than explicitly programmed (paragraph 85). Furthermore, Zhang clearly teaches the imaging system is configured for scanning light in paragraph 36. Therefore, Zhang indeed teaches use the first scanning image and the second scanning image to train the machine learning model (i.e., self learning and trained with new data such as low resolution images and high resolution images as disclosed in paragraph 72, 81, 85). 
Thus, the rejections are proper and maintained. 

B. Appellant further argues that Zhang does not use hot-spot locations at all and cited portions of Zhang do not teach obtaining first and second scanning images, nor do they teach obtaining such images for each identified training location, nor do they teach using such images to train a machine learning model.
The examiner respectfully disagrees. Zhang teaches the imaging system is configured for scanning light in paragraph 36 and 63. Zhang further discloses position of a defect detected in a low resolution image may be identified in a high resolution image to determine the design context of the defect, which can then be used to determine if the defect is a nuisance defect or an actual defect, paragraph 116-117. Furthermore, the systems disclosed by Zhang are self-learning and trained rather than explicitly programmed (paragraph 85); self learning and trained with new data such as low resolution images and high resolution images (paragraph 72, 81, 85). 
Thus, the rejections are proper and maintained. 
		
	C. Appellant argues the rejection under 35 U.S.C. § 103 should be reversed in view of the deficiencies discussed above.
	The examiner respectfully disagrees with the response as set forth above.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/PING Y HSIEH/Primary Examiner, Art Unit 2664                                                                                                                                                                                                        
Conferees:
/NAY A MAUNG/Supervisory Patent Examiner, Art Unit 2664    
                                                                                                                                                                                                    /VU LE/Supervisory Patent Examiner, Art Unit 2668                                                                                                                                                                                                        
                                                                                                                                                                                                        Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.